IN TI-[E SUPREME COURT OF TI-IE STATE OF DELAWARE

IN THE MATTER oF ms §
PErmoN 01= KENNETH T. § No_ 644, 2015
DEPuTY FoR A wmr oF §

MANDAI\/ius §

Submitted: january 6, 2016
Decided: February 29, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 29"' day of February 2016, upon consideration of the petition for
a writ of mandamus and the answer and motion to dismiss, it appears to the
Court that:

(1) The petitioner, Kenneth Deputy, is an inmate at the Delaware
Correctional Center ("DCC"). In May 2012, he filed a complaint with the
Superior Court alleging medical malpractice against Dr. J. Conlan, DCC’s
medical director. The Superior Court granted Deputy’s petition to file his
complaint in forma pauperis. On january 16, 2015, the Superior Court
issued a case scheduling order, which set a number of deadlines including a
deadline for mediation to be concluded by November 27, 2015. On
November 30, 2015, Dr. Conlan’s counsel filed a letter with the Superior
Court infonning the court that Dr. Conlan had no interest in engaging in

mediation because he intended to file a motion for summary judgment

(2) Deputy filed his petition for a writ of mandamus in this Court
on November 30, 2015, requesting that the Superior Court be directed to
comply with its case scheduling order providing that mediation be concluded
by Novernber 27, 2015. Deputy also requests that a different judge be
assigned to his case. Counsel for Dr. Conlan has moved to dismiss Deputy’s
petition on the ground that this Court lacks original jurisdiction to order the
requested relief.

(3) We agree. This Court has authority to issue a writ of
mandamus only when the petitioner can demonstrate a clear right to the
performance of a nondiscretionary duty, no other adequate remedy is
available, and the trial court arbitrarily failed or refused to perform its duty.‘
A writ of mandamus will not be issued "to compel a trial court to perform a
particular judicial function, to decide a matter in a particular way, or to
dictate the control of its docket."z

(4) A writ of mandamus is not warranted under the present
circumstances because case scheduling is a matter that is within the

discretion of the trial court3 and because Deputy cannot establish a clear

‘ m re Bordzey, 545 A.zd 619, 620 (1)¢1. 1933).
2 ;d.
3 ]n re Lucas-Insertco Phar)n. Printing Co., 2002 WL 86809, *l (DeI. Jan. 15, 2002).

4 Moreover, recusal is a matter that is within

right to mediation in his case.
the discretion of the judicial officer whose recusal is sought.s To the extent
the trial judge denies any motion for recusal, which Deputy has not even
filed, that order would properly be reviewable on appeal.6

NOW, THEREFORE, IT IS ORDERED that Deputy’s petition is

hereby DISMISSED.

BY TI-IE COURT:

 

" Del. Super. Ct. Civ. R. l6(g) (20]5) (providing, in part, that compulsory altemative
dispute resolution, including mediation, does apply to actions that are filed in forma

pauperis).
5 Id.

6 In re Evans, 2007 WL 2111090 (Del. july 24, 2007).